Citation Nr: 0113029	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
degenerative joint and disc disease of the lumbar spine, 
evaluated as 10 percent disabling from April 19, 1999, and as 
20 percent disabling from June 7, 1999, on appeal from the 
initial grant of service connection.  

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the left knee with 
partite patella, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the right knee with 
partite patella, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in January 1968 
following over 10 years of active military service. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a September 1999, the RO denied the veteran's 
claim of entitlement to increased evaluations for his 
service-connected left knee disorder and his service-
connected right knee disorder.  The veteran has perfected 
appeals of those decisions.  In the September 1999 decision, 
the RO also granted a claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 10 percent evaluation for that disorder, 
effective April 19, 1999.  In February 2000, the RO increased 
the disability evaluation for degenerative joint disease of 
the lumbar spine to a 20 percent rating, effective June 7, 
1999.  

The veteran has perfected an appeal from the initial rating 
assigned his service-connected back disorder.  This appeal 
being from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The RO has staged the veteran's rating.  The Board will 
likewise consider whether the evidence shows entitlement to a 
higher evaluation at any time since the grant of service 
connection.

Additional evidence, consisting of private medical treatment 
reports dated in 2000 were received at the RO in June 2000.  
The veteran has not waived RO consideration of this evidence.  
However, as this evidence pertains exclusively to 
disabilities that are not currently at issue, they are not 
relevant to this appeal, and a remand to the RO for the 
issuance of a supplemental statement of the case is not 
warranted.  38 C.F.R. §§ 19.31, 20.1304(c) (2000).

In June 2000, the veteran submitted claims of entitlement to 
service connection for diabetes, hypertension, and "prostate 
problems", claimed as having resulted from exposure to Agent 
Orange.  These claims have not been addressed and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence for correct 
disposition of these claims.

2.  Since April 19, 1999, the veteran's service-connected 
degenerative joint and disc disease of the lumbar spine has 
been manifested by pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain, left foot drop, chronic 
radiculopathy, moderate limitation of motion, and little 
intermittent relief.

3.  The veteran's degenerative joint disease of the left knee 
with partite patella, is manifested by flexion to 110 degrees 
and extension to 0 degrees with painful motion, but without 
objective evidence of subluxation or lateral instability.  

4.  The veteran's degenerative joint disease of the right 
knee with partite patella, is manifested by flexion to 130 
degrees and extension to 0 degrees, with painful motion, but 
without objective evidence of subluxation or lateral 
instability.  

5.  The veteran's service-connected degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
degenerative joint disease of the left knee with partite 
patella, and/or degenerative joint disease of the right knee 
with partite patella, do not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
no greater, for service-connected degenerative joint disease 
and degenerative disc disease of the lumbar spine have been 
met at all times since the original grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5003-5293 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee with partite 
patella, have not been met or approximated.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee with partite 
patella, have not been met or approximated.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2000).

4. Referral for consideration of an extra-schedular rating 
for service-connected degenerative joint disease and 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the left knee with partite patella, and/or 
degenerative joint disease of the right knee with partite 
patella, is not warranted by the evidence in this case. 38 
C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was medically discharged from service in January 
1968 by reason of a physical disability diagnosed as 
bipartite patellae, bilateral, and chondromalacia 
patellofemoral articulation, bilateral.  

In a March 1968 rating decision, service connection was 
granted for chondromalacia, right patellofemoral articulation 
with congenital bipartite patella and for chondromalacia, 
left patellofemoral articulation with congenital bipartite 
patella.  Each knee disorder was evaluated as 10 percent 
disabling effective from January 26, 1968, the date following 
the veteran's separation from service.  The 10 percent 
evaluations were based upon the Service Medical Board report 
that showed the veteran had repeated and gradually increasing 
difficulty with discomfort following long walking, climbing 
stairs, and squatting.  The report also noted occasional 
swelling, a sensation of "freezing" after long sitting, 
complaints of discomfort with a full squat, and mild to 
moderate patellofemoral crepitation with motion and 
considerable discomfort on attempted active motion with 
pressure over the patellae.  

VA orthopedic examination of the veteran's knees in February 
1969 showed range of motion as normal with extension to 0 
degrees and flexion to 140 degrees.  All ligaments were 
intact with good stability.  Following x-rays of both knees, 
the diagnoses were bipartite patella, bilaterally, and 
osteoarthritis with chondromalacia, symptomatic, chronic, 
mild.  

A March 1969 rating action confirmed and continued the 
veteran's 10 percent disability evaluations of his knees.  

VA orthopedic examination of the veteran's knees in February 
1974, showed range of motion as normal with extension to 0 
degrees and flexion to 140 degrees.  All ligaments were 
intact with good stability.  Following x-rays of both knees, 
the diagnoses were history of chondromalacia of the 
patellofemoral articulation with congenital bipartite 
patellae, symptomatic, chronic, mild for both knees.  

A March 1974 rating action confirmed and continued the 
veteran's 10 percent disability evaluations of his knees.  

VA orthopedic examination of the veteran's knees in April 
1993 showed range of motion to be normal with tenderness in 
both knees on extreme motion.  Although a history of lateral 
instability was noted, examination was negative.  X-rays 
showed no functional anomaly.  The diagnosis was 
chondromalacia, bilateral patellofemoral joints.  

A June 1993 rating action confirmed and continued the 
veteran's 10 percent disability evaluations of his knees.  

VA orthopedic examination of the veteran's knees in March 
1998 showed flexion bilaterally to 95 degrees and extension 
to 0 degrees, with range motion limited by pain.  The veteran 
complained of his knees giving out unpredictably.  The 
diagnoses were bipartite patella with degenerative joint 
disease bilaterally.  

A June 1998 rating action confirmed and continued the 
veteran's 10 percent disability evaluations of his knees.  

VA orthopedic examination of the veteran's spine in March 
1998 noted a history of no specific back trauma, but 
complaints of constant pain with numbness down the left 
lateral thigh.  Three surgeries were noted for disc problems, 
with discs having been removed in 1975 and 1976.  Examination 
revealed range of motion limited by pain.  There was a 
midline scar that was well-healed and faint on the lumbar 
spine, oriented vertically.  Neurologically, the veteran had 
decreased sensation in the left leg and foot.  He described a 
burning pain down the left lateral thigh into the leg.  Motor 
strength was normal, but was decreased on the left compared 
to the right lower extremity.  Range of motion of the lumbar 
spine revealed forward flexion to 80 degrees, backward 
extension to 10 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 30 degrees 
bilaterally.  The diagnosis was lumbar disc disease with 
degenerative joint disease.  

In March 1998, the veteran was referred to VA Pain Management 
and Rehabilitation by the VA Orthopedic Department for 
evaluation of his continued back pain post-surgery.  The 
veteran reported that bending forward alleviated the pain, 
and that sitting, lying down, or standing for prolonged 
periods also helps to alleviate the pain.  Following 
examination, the assessment was chronic low back pain with 
left foot drop.  

In March 1999, the veteran was seen in orthopedics with 
bilateral knee pain and a history of back surgery in Houston 
in November 1998 [sic].  The was fully recovered from the 
surgery, but there had been no improvement in the back or the 
left lower extremity weakness/muscle atrophy.  On 
examination, range of motion of the right knee was zero 
degrees extension to 120 degrees flexion, with patello-
femoral crepitance and pain.  Range of motion of the left 
knee was zero degrees extension and 110 degrees flexion, with 
mostly medial tenderness.  Gait was within normal limits with 
no antalgia and no thrust.  X-rays were interpreted to show 
bipartite patella with mild to moderate degenerative joint 
disease.

In April 1999, the veteran filed the current claim for 
entitlement to an increase in the disability evaluations of 
his service-connected bilateral knee disorders, and for 
entitlement to service connection for a low back disorder.

VA orthopedic examination of the veteran's knees was 
conducted in May 1999.  The report of that examination noted 
that the examiner had reviewed the veteran's medical records 
and claims file.  The veteran was noted to be a poor 
historian.  He reported constant pain in both knees since 
1968.  He stated that he had occasional swelling in both 
knees and experienced a few falls.  The report noted no 
periods of flare-up, no surgeries, and no need for the use of 
crutches, brace, or cane.  There were no reported episodes of 
dislocation or recurrent subluxation.  The veteran reported 
part-time work transporting inmates.  He stated that full-
time work was precluded by the low back pain and knee pain.  
He stated that he could only walk two blocks and was unable 
to run.  Upon examination, the veteran was able to get out of 
the chair only by supporting himself on the arm rest.  He 
walked very slowly but his gait was normal.  He stated that 
if he walked fast, he was likely to have a fall.  The right 
knee was not swollen and was nontender.  There was no 
effusion.  Flexion of the right knee was 130 degrees, and 
extension was 0 degrees.  Range of movement was restricted 
due to pain.  The left knee had no effusion, swelling or 
tenderness.  The left knee flexion was 110 degrees, and 
extension was 0 degrees.  Flexion was restricted due to pain.  
The right and left knees were reported to be stable.  X-rays 
of both knees were reported to have been taken.  The 
diagnoses were mild degenerative joint disease, left knee, 
with bipartite patella; mild degenerative joint disease, 
right knee, with bipartite patella; and chondromalacia 
patellae, both knees.  The examiner opined that the veteran's 
low back pain and the degenerative joint disease and 
degenerative disc disease of the lumbosacral spine could be 
attributed to his bilateral knee condition, and that the over 
use of the back with the above knee condition had contributed 
to the disorder of the lumbosacral spine.   

VA orthopedic examination of the veteran's spine was 
conducted in May 1999.  The examiner redictated the 
examination report in August 1999 and noted that the veteran 
claimed that he had no significant changes since May 25, 
1999.  The veteran was noted to be a poor historian.  The 
report noted that the examiner had reviewed the veteran's 
claims file.  The veteran complained of continuous low back 
pain since 1970.  He was noted to have had surgery to his low 
back three times.  In 1975 and 1976, he underwent diskectomy, 
and in 1997, he had removal of osteophytes.  The veteran 
reported part-time work transporting inmates.  He stated that 
full-time work was precluded by the low back pain and knee 
pain.  The veteran stated that he could only lift 35 pounds, 
and that he was unable to do minor gardening.  Neurological 
examination was normal.  Range of motion of the lumbosacral 
spine revealed forward flexion to 70 degrees, and backward 
extension to 15 degrees.  The veteran's left and right 
lateral flexion and left and right rotation of the spine were 
described as normal.  The veteran had pain restricting his 
movement with forward flexion and backward extension.  The 
veteran had mild tenderness in the L3-L4 spine.  The veteran 
had a scar in the lumbosacral region.  The scar was described 
as normal.  May 1999 x-rays of the lumbosacral spine revealed 
surgical change L5 left with disc space narrowing L4-5 and 
degenerative change left sacroiliac joint.  The diagnoses 
were degenerative joint disease, lumbosacral spine; and 
degenerative disc disease lumbosacral spine.  

Based upon the foregoing evidence, a September 1999 rating 
action denied the veteran's claim of entitlement to an 
increased evaluation of his bilateral knee disorders, but 
granted service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, and evaluated 
that disorder as 10 percent disabling.  

VA treatment records from 1997 through 1999 reveal treatment 
of the veteran for several disorders including his service-
connected knee disorders and his service-connected back 
disorder.  The majority of the records describe treatment of 
the veteran for complaints of low back pain in general, and 
specifically, the events surrounding the November 19, 1997, 
L3-4 and L4-5 decompressive laminectomy.  The preoperative 
and post-operative diagnosis was L3-4, L4-5 spinal stenosis.  
In addition to the surgery, treatment included physical 
therapy, the use of a TENS unit, and medication to manage 
pain.  

In 1999, the veteran continued to complain of weakness in the 
left leg with foot drop.  An EMG (electromyogram) in June 
1999 showed chronic denervation in the left medial and 
lateral gastrocnemius, peroneus longus, tibialis anterior, 
and gluteus maximus, with some reinnervation potentials.  The 
right lower extremity muscles were within normal limits.  The 
impression was right [sic] chronic L5 and S1 radiculopathy.  
The veteran was referred in June 1999 to physical therapy for 
exercises to strengthen and relieve back discomfort.  In a 
treatment note dated June 7, 1999, the veteran reported that 
he had been told that following the EMG study he had been 
told that he had sensory and motor nerve damage.  It was 
noted that he was being fitted for a brace for his back.  

On June 23, 1999, the veteran complained of constant back 
pain along the small of the back with pain going into the 
left leg.  He reported that pain had improved after his last 
surgery for a few weeks, and then it had returned to previous 
levels.  He indicated that the TENS unit was no longer 
working, and that he was afraid to move.  The veteran 
reported that he had pain especially with sleeping at night.  
The veteran noted that he worked for the Sheriff's Department 
and that they had a good posture seat.  He reported having 
very few problems with his back while driving on the job.  
Range of motion showed flexion to 50 percent with pain, 
extension to 50 percent, side bending to 50 percent, rotation 
to 50 percent, and painful in all directions.  The veteran 
was issued a TENS unit in July 1999.  In December 1999, the 
veteran was referred for reevaluation after complaints that 
he was not getting enough pain relief from his medication 
regimen of Oxycontin 10 milligrams every 8 hours.  The 
veteran was ambulatory with a cane.  The diagnosis was 
lumbosacral radiculopathy with spinal stenosis, left foot 
drop, status post multiple low back surgeries.  Oxycontin was 
increased to 20 milligrams every 12 hours, and 5 milligrams 
Oxychodone every eight hours for breakthrough pain was added 
to his medical regimen.  Upon follow-up one week thereafter, 
the veteran noted no improvement in pain control.  The 
veteran was instructed to call the Pain Management Clinic if 
the medications prescribed were not controlling his pain.  

The veteran was hospitalized in January 2000 for treatment 
for diabetes.  In the report of that hospitalization, it was 
noted that the veteran was advised to continue medication for 
back pain.  

In a February 2000 rating action, the evaluation of the 
veteran's low back disorder, characterized as degenerative 
joint disease of the lumbar spine, was increased from a 10 
percent evaluation to a 20 percent evaluation, effective from 
June 7, 1999.  



II. Legal analysis

A.  VCAA Considerations

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  VA 
made all feasible attempts to obtain pertinent records and 
persisted until it was reasonably certain that all further 
efforts would be futile.  VA notified the veteran in the 
statement of the case and supplemental statement of the case 
of its efforts to obtain them.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (to be codified at 38 
U.S.C. § 5103A(b)).  In January 2000, the veteran identified 
additional pertinent records, and the VA was able to obtain 
those records and associate them with the claims file.  It is 
concluded that at every available opportunity, VA attempted 
to obtain medical records the veteran asserted would support 
his claim that he authorized VA to obtain, and VA notified 
the veteran of his ultimate responsibility to provide the 
medical records.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that his knee 
and back disorders are more disabling than provided for in 
the evaluation assigned.  The veteran has been provided two 
recent examinations designed to evaluate those disabilities.  
There is no indication that there are other statements or 
opinions that would constitute viable further assistance.  VA 
has discharged its duty to assist the veteran in this case. 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(to be codified at 38 U.S.C. § 5103A).

B.  General

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2000), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2000).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

C.  Degenerative Joint and Disc Disease of the Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disability has been evaluated as 10 
percent disabling from April 19, 1999, and as 20 percent 
disabling from June 7, 1999, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5293.  This hyphenated diagnostic code 
indicates that the veteran's degenerative arthritis 
(Diagnostic Code 5003) of the lumbar spine is evaluated 
according to the criteria for intervertebral disc syndrome 
(Diagnostic Code 5293).  See 38 C.F.R. § 4.27 (2000).

Accordingly, the criteria for evaluating intervertebral disc 
syndrome under Diagnostic Code 5293 must be considered in 
evaluating the veteran's lumbar spine disorder.  That code 
provides for a 10 percent evaluation for mild manifestations 
of disability.  A 20 percent evaluation is appropriate for 
moderate manifestations with recurring attacks.  A 40 percent 
evaluation is applicable for severe manifestations with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is the highest evaluation provided under that 
diagnostic code, and it requires pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.

Under these criteria, the evidence is at least in equipoise 
that the veteran has met the criteria for a 60 percent 
evaluation at all times since the initial grant of service 
connection.  The veteran underwent his third back surgery in 
November 1997, and, in March 1998, although healed, he had 
decreased sensation in the left leg and foot with burning 
pain in the left lateral thigh and left foot drop 
(neurological findings appropriate to the site of the 
diseased disc), as well as chronic low back pain.  (Although 
this evidence dates from prior to the award of service 
connection, it is reported for its significance as to the 
persistent nature and severity of the veteran's back 
symptomatology.)

The May 1999 back examination was apparently garbled in 
dictation, so the Board does not have the benefit of it.  The 
August 1999 examination report stated that the veteran was 
neurologically normal.  The Board attaches little weight to 
this statement.  The veteran's treatment records are replete 
with references to radicular symptoms, foot drop, and left 
leg numbness and/or burning pain, dating both before and 
after the August 1999 examination report.  These treatment 
records are more persuasive than the August 1999 examination 
report because they are consistent and because the 
examination report is fairly brief and cursory.  It is not 
even entirely clear that the veteran was re-examined at that 
time as opposed to the report being re-dictated.  In all, the 
treatment records provide more information about the severity 
of the veteran's back disability.

The treatment records also support the conclusion that the 
veteran's lumbar disc disease is pronounced and manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  The veteran has not reported cessation of the back 
or leg pain attributable to his lumbar disc disease except 
for a few weeks following surgery in November 1997.  He does 
have persistent symptoms, and he has foot drop and chronic 
radiculopathy, which are neurological symptoms appropriate to 
the diseased disc.  He certainly has little intermittent 
relief.  Although he has reported that use of a good posture 
chair in his work is helpful to him, and that there are some 
positions that are more comfortable to him, he has also had 
to resort to more and stronger pain-killing medication, with 
no improvement in pain control noted.

Accordingly, for the reasons stated above, the evidence 
supports a grant of 60 percent for degenerative joint and 
disc disease of the lumbar spine, at all times since the 
grant of service connection.  VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. §5107).

Although the veteran's disability might also be evaluated on 
the basis of limitation of motion under Diagnostic Codes 5292 
or 5295, neither of those codes provides for a rating higher 
than 40 percent.  Neither would it be appropriate to give a 
separate evaluation for limitation of motion in addition to 
the 60 percent here granted, because VA's General Counsel has 
determined that Diagnostic Code 5293 contemplates limitation 
of motion.  Accordingly, to give a rating under Diagnostic 
Code 5293 and a separate evaluation for limitation of motion 
would constitute impermissible pyramiding.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided). 

Diagnostic Code 5285 applies to residuals of fracture of the 
vertebra and provides a 10 percent additional evaluation in 
cases with definite limited motion or muscle spasm and 
demonstrable deformity of a vertebral body.  As there is no 
competent medical evidence in the record of a demonstrable 
deformity of a vertebral body of the lumbar spine, this 
Diagnostic Code is not applicable to the veteran's low back 
disability.  Clearly, there is no ankylosis of the lumbar 
spine, and thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5289 are also not applicable.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2000).

In this case, the veteran is receiving the maximum schedular 
evaluation available for his lumbar spine disorder.  There is 
no evidence of additional functional limitation on flare-ups 
that is not already accounted for and compensated at the 60 
percent evaluation, which applies by its terms to persistent 
symptoms with little intermittent relief.  Even with his 
persistent symptoms and chronic pain, the veteran's range of 
motion limitation is not severe.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).  In this case, there is no evidence that the lumbar 
spine disorder has interfered with employment in a way not 
contemplated under the regular schedular criteria, nor 
resulted in frequent hospitalizations.  The veteran does work 
20 to 30 hours a week by his report, and he has reported very 
few problems while driving on his job.  In short, the rating 
assigned for the service-connected disability at issue fully 
compensates the veteran for the loss in earning capacity 
attributable solely to that disability.  The RO determined 
that referral to the Director, Compensation and Pension 
Service, for extraschedular consideration was not warranted, 
and the Board agrees.

D.  Degenerative Joint Disease of the Bilateral Knees With 
Partite Patella

The veteran's bilateral knee disabilities, characterized as 
degenerative joint disease of the left knee with partite 
patella and degenerative joint disease of the right knee with 
partite patella are each currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5014, effective from January 26, 1968. 

Diagnostic Code 5014 for osteomalacia will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  

38 C.F.R. § 4.71a, DC 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a 
major joint or group of minor joints caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with x-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not compensably limited motion, the limitation 
of motion due to pain must be taken into consideration in the 
determination of whether, and to what degree, the limitation 
is compensable.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Under DC 5260, limitation of flexion of the knee warrants a 
zero percent rating when flexion is limited to 60 degrees; a 
10 percent rating when limited to 45 degrees; a 20 percent 
when limited to 30 degrees; and a 30 percent when limited to 
15 degrees.  Under DC 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited 
to 30 degrees; and 50 percent when limited to 45 degrees.

The most profound limitations of right knee motion shown 
since the date of the veteran's claim in April 1999 was upon 
examination in May 1999 that showed flexion of the right knee 
to 130 degrees, flexion of the left knee to 110 degrees and 
bilateral extension to 0 degrees.  Although these would 
represent limitations of motion that are less than 
compensable under Diagnostic Codes 5260 and 5261, in 
consideration of the painful motion, a 10 percent evaluation 
can and has been assigned to the each knee disability under 
DC 5003.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 
(1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Consideration is given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that 
neither subluxation nor lateral instability has been 
demonstrated on any examination, and such disability has not 
been adjudicated as part of the veteran's service connected 
knee disorders, a separate evaluation under Diagnostic Code 
5257 is not warranted.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 would not be appropriate.  
Neither does he have impairment of the tibia and fibula such 
that a rating under Diagnostic Code 5262 would be 
appropriate.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's right knee and left knee 
disabilities, and has considered all applicable Diagnostic 
Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and 
VAOPGCPREC 23-97.  The preponderance of the evidence is 
against the veteran's claim, and a rating in excess of 10 
percent is not warranted for the either the veteran's right 
or left knee disorder.  


E.  Extraschedular rating, knees

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in a March 2000 statement of the case and May 
2000 supplemental statement of the case.  Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected degenerative 
joint disease of the left knee with partite patella and/or 
degenerative joint disease of the right knee with partite 
patella.  He has been recently hospitalized for treatment of 
diabetes mellitus during which time his low back disorder was 
only incidentally treated.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected 
disabilities.  The veteran has several disabling conditions 
that apparently interfere with employment, including diabetes 
mellitus.  While the veteran maintains that his knee 
disorders interfere with his employment as a driver for the 
Sheriff's Department, there is no medical opinion of record 
to this effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, there are higher ratings 
available under the rating schedule.  There is no evidence 
that the regular schedular criteria are inadequate to 
compensate the average loss of earning capacity attributable 
to disabilities manifested as the veteran's are.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.


ORDER

1.  From the grant of service connection, an evaluation of 60 
percent for service-connected degenerative joint and disc 
disease of the lumbar spine is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

2.  Entitlement to disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee with partite patella is denied.  

3.  Entitlement to disability evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee with partite patella is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

